   Case 16-00574-SMT     Doc 76    Filed 04/12/19 Entered 04/12/19 12:35:41   Desc Main
                                   Document Page 1 of 7

The document below is hereby signed.

Signed: April 12, 2019




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge
                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                   )
                                            )
    SAMUEL W. HAIRSTON, IV,                 )     Case No. 16-00574
                                            )     (Chapter 13)
                         Debtor.            )     Not for publication in
                                            )     West’s Bankruptcy Reporter

                     MEMORANDUM DECISION AND ORDER RE
                OBJECTION TO CLAIM OF DEBTOR’S FORMER WIFE

         Juanita L. Hairston-Price, the former wife of the debtor,

    Samuel W. Hairston, IV, has filed a proof of claim which asserts

    priority for a $25,527.69 claim based on a judgment of

    $12,763.89 plus interest.          The debtor has filed an Objection to

    Proof of Claim (Dkt. No. 64)(“Objection”), to which Hairston-

    Price has responded.1


         1
            The claim was not filed timely, but the debtor has not
    objected to the claim on that basis. If the claim were
    disallowed on that basis, the part of the claim that is a
    domestic support obligation would not be discharged. Under 11
    U.S.C. § 1328(a)(2), the debtor would remain liable for the
    domestic support obligation, as being of a kind described in 11
    U.S.C. § 523(a)(5), despite any discharge. The debtor has thus
    had an incentive to pay whatever is owed as a domestic support
    obligation through his plan. If anyone had put the timeliness of
    the claim into question, the debtor would have been entitled
    under Fed. R. Bankr. P. 9006(b)(1) to seek an enlargement of time
    (requiring a showing of excusable neglect) to file a claim on
    behalf of Hairston-Price pursuant to Fed. R. Bankr. P. 3003.
Case 16-00574-SMT   Doc 76   Filed 04/12/19 Entered 04/12/19 12:35:41   Desc Main
                             Document Page 2 of 7


                                       I

      At a hearing of April 4, 2019, the court arrived at the

following resolution of the Objection with respect to the amounts

owed on the petition date and the extent to which such amounts

are owed for child support arrears.          In the parties’ divorce

proceeding, the debtor’s child support obligations were fixed at

$365 per month by a Consent Order of January 13, 2006, which the

debtor concedes was retroactive to March 10, 2005, the date of

the filing of Hairston-Price’s counter-complaint seeking child

support.   Treating payments as due on the 10th of each month, 11

payments of $365 per month came due during the period of March

10, 2005, to January 13, 2006, and child support obligations of

$4,015 were incurred ($365 per month x 11).2            However, as of

January 12, 2006, payments of $1,567.38 had been made towards the

child support obligations, such that only $2,447.62 in child

support was owed as of the Consent Order of January 13, 2006.

Hairston-Price concedes that no child support obligations

incurred after January 13, 2006, are in arrears.

      The Consent Order of January 13, 2006, included a provision

that the debtor pay to Hairston-Price $31,630.00 on or before May


      2
        The debtor’s objection used 10 as the number of months
for which child support obligations had been incurred as of the
date of entry of the judgment. However, it is appropriate to
treat payments as owed prospectively for each month, not
retroactively in the following month. Accordingly, 11 months was
the number of months for which child support payments had been
incurred as of January 13, 2006.

                                       2
Case 16-00574-SMT   Doc 76   Filed 04/12/19 Entered 04/12/19 12:35:41   Desc Main
                             Document Page 3 of 7


16, 2006, “for her interest in 11404 Cosca Park Place, Clinton,

Maryland and in full payment of his child support arrears

calculated through January 12, 2006.”           The debtor made two

payments on the $31,630.00 obligation, reducing the balance owed

to $12,763.89, and by an order of September 27, 2006, the divorce

court awarded Hairston-Price the judgment against the debtor for

that $12,763.89.     The debtor concedes that the judgment bore

interest at 10% per annum.

      The debtor contended that the payments that reduced the

balance to $12,763.89 should be allocated proportionately to the

$2,447.62 child support obligation and the remainder of the

$31,630.00 obligation.       However, the court ruled that Hairston-

Price was entitled to allocate the payments in the manner most

favorable to her, and to treat none of the payments as applied to

the $2,447.62 of child support obligations that had been included

in the $31,630.00 obligation.         The debtor elected not to request

time to address that issue.        Accordingly, the child support

arrears component of the $12,763.89 judgment was $2,447.62, and

interest at 10% per annum has run on that $2,447.62 from

September 27, 2006, to October 31, 2016 (the date of the filing

of the debtor’s bankruptcy petition), a span of 10 years and 34

days.   The remaining component of the judgment was $10,316.27,

and interest at 10% per annum has run on that $10,316.27 from

September 27, 2006, to October 31, 2016.


                                       3
Case 16-00574-SMT   Doc 76   Filed 04/12/19 Entered 04/12/19 12:35:41   Desc Main
                             Document Page 4 of 7


      Accordingly, as of the petition date, Hairston-Price had:

      •    an allowed claim for child support of $4,918.04

           ($2,447.62 plus 10 years and 34 days of interest at 10%

           per annum)), entitled to priority under 11 U.S.C.

           § 507(a)(1)(A) as a domestic support obligation, and

      •    an allowed claim of $20,728.64 ($10,316.27 plus 10

           years and 34 days of interest at 10% per annum) not

           constituting a child support obligation.

                                       II

      Hairston-Price’s claim asserted that the entire amount owed

was a domestic support obligation, but she has not attempted to

show that the claim for amounts other than child support were for

support as opposed to only compensation for property that the

debtor obtained incident to the divorce.           Her response to the

Objection noted that the child support obligation is covered by

11 U.S.C. § 507(a)(1)(A) (according priority to claims for

domestic support obligations) and that “[a]ny other claim for a

monetary award in lieu of a 11 U.S.C. § 507(a)(1)(A) obligation

is also non-dischargeable under 11 U.S.C. § 523(a)(15).”

However, a claim described in § 523(a)(15) is not a domestic

support obligation and § 523(a)(15) does not accord priority to a

claim described therein.        It only addresses an issue of




                                       4
Case 16-00574-SMT   Doc 76   Filed 04/12/19 Entered 04/12/19 12:35:41   Desc Main
                             Document Page 5 of 7


dischargeability.3     Hairston-Price agreed at the hearing of April

4, 2019, that the court was properly ruling that the amount owed

on the petition date for the obligation other than child support

should be treated as a general unsecured claim not entitled to

priority.

                                      III

      Hairston-Price’s proof of claim included a claim for

postpetition interest.       Hairston-Price’s claim is an allowed

claim for postpetition interest as to only part of the claim.

      The Bankruptcy Code bars treating as an allowed claim

interest accruing postpetition under nonbankruptcy law on the

obligation not constituting a child support obligation.                 See 11

U.S.C. § 502(b)(2) (barring allowance of a claim to the extent

that “such claim is for unmatured interest”).

      However, under 11 U.S.C. § 101(a)(14A), a domestic support

obligation includes “a debt that accrues before, on, or after the

date of the order for relief in a case under this title,

including interest that accrues on that debt as provided under

applicable nonbankruptcy law notwithstanding any other provision

of this title.”     It follows that the postpetition interest owed

to Hairston-Price with respect to child support arrears (a type


      3
        For purposes of a Chapter 13 case, a claim is
nondischargeable pursuant to § 523(a)(15) and 11 U.S.C. § 1328(c)
if the debtor receives a so-called “hardship discharge” under 11
U.S.C. § 1328(b), but not if the debtor receives a discharge
under 11 U.S.C. § 1328(a).

                                       5
Case 16-00574-SMT   Doc 76   Filed 04/12/19 Entered 04/12/19 12:35:41   Desc Main
                             Document Page 6 of 7


of domestic support obligation) is an allowed claim entitled to

priority notwithstanding § 502(b)(5).           See In re Wright, 438 B.R.

550, 552-53 (Bankr. M.D.N.C. 2010).          The applicable nonbankruptcy

law provides for interest of 10% per annum on Maryland judgments.

Accordingly, the claim for child support of $2,447.62 included in

the judgment of September 27, 2006, bears interest postpetition

at 10% per annum or approximately $0.67 per day ($0.6705808 per

day rounded down).     That claim for postpetition interest of

approximately $0.67 per day constitutes an allowed domestic

support obligation entitled to priority.

      The debtor’s confirmed plan provides for full payment of

claims entitled to priority.         That provision for full payment

includes paying the allowed priority claim for postpetition

interest of approximately $0.67 per day on the part of the

judgment that was for child support arrears.            If the plan had

attempted to provide that the priority claim for postpetition

interest would not be paid, there are decisions holding that such

a plan cannot be confirmed.        See In re Resendiz, No. 12–10603,

2013 WL 6152921 (Bankr. S.D. Tex. Nov. 20, 2013).

                                      IV

      The hearing of April 4, 2019, was a scheduling conference,

and the parties reached what I believe was an agreement stated on

the record as to the basic resolution of the Objection.                 However,

I did not address at the hearing the issue of postpetition


                                       6
Case 16-00574-SMT                                                                                    Doc 76   Filed 04/12/19 Entered 04/12/19 12:35:41   Desc Main
                                                                                                              Document Page 7 of 7


interest on the child support arrears.                                                                                            In addition, the parties

may wish to examine the court’s determination of the amount of

the judgment owed on the petition date that was for child support

and the court’s interest calculations.                                                                                            Accordingly, I will defer

entering a final order disposing of the objection to claim for 10

days so that each party may file a response to the order

addressing errors, if any, that they find in the court’s

analysis, or making a request for a further hearing.

                                                                                                                        V

                              It is thus

                              ORDERED that the parties are each granted until 10 days

after entry of this order to file a response concerning the

court’s analysis set forth above, and that if no response is

filed, the court will decree that Hairston-Price has:

                              •                             an allowed claim, entitled to priority as a domestic

                                                            support obligation, for child support of $4,918.04 plus

                                                            postpetition interest of $0.6705808 per day, and

                              •                             an allowed claim of $20,728.64 not entitled to

                                                            priority.

                                                                                                                                  [Signed and dated above.]

Copies to: Recipients of e-notification of filings;

Juanita L. Hairston-Price
6330 Tisbury Dr.
Burke, VA 22015
[By hand-mailing]




R:\Common\TeelSM\Judge Temp Docs\Hairston (Samuel) Order re Objection to Claim_v6 topmarginincreased.wpd
                                                                                                                        7
